IN THE COMMONWEALTH COURT OF PENNSYLVANIA

R. L.,                      :
                            :
                 Petitioner :
                            :
          v.                : No. 634 C.D. 2019
                            :
Department of Human         :
Services,                   :
                            :
                 Respondent :


PER CURIAM
                                    ORDER



         NOW, this 7th day of August, 2020, it is ordered that the above-captioned
Memorandum Opinion, filed May 14, 2020, shall be designated OPINION and shall
be REPORTED.